         Case 3:20-cr-00207-BR        Document 24       Filed 08/26/21     Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
ASHLEY R. CADOTTE, OSB #122926
Assistant United States Attorney
Ashley.Cadotte@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3:20-cr-00207-BR

              v.                                    GOVERNMENT’S MOTION TO
                                                    DISMISS INFORMATION WITHOUT
SHANT SINGH AHUJA,                                  PREJUDICE

              Defendant.


       The United States of America respectfully moves this Court, pursuant to Rule 48(a) of the

Federal Rules of Criminal Procedure, for an order dismissing without prejudice the Information

filed July 6, 2020, charging defendant with Destruction of Federal Government Property.

       The government seeks this dismissal in the interest of justice and without prejudice.

Dated: August 26, 2021                              Respectfully submitted,


                                                    SCOTT ERIK ASPHAUG
                                                    Acting United States Attorney

                                                    /s/ Ashley R. Cadotte                      .
                                                    ASHLEY R. CADOTTE, OSB #122926
                                                    Assistant United States Attorney

Motion to Dismiss Information                                                              Page 1
